DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming contracts and a method of determining financial obligations using probability. Both of these are fundamental economic practices of long standing. Therefore, they are methods of organizing human activity. This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed in ¶ 0037 of Applicant’s Pre-grant Publication:
[0037] In various embodiments of the lottery gaming system, the player may purchase the lottery ticket via any suitable manner such as, but not limited to, one of the following: (1) a dedicated lottery kiosk (e.g., a lottery kiosk) configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (2) a retailer-operated lottery terminal configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (3) a personal computer configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); and/or (4) a personal mobile device (such as a cellular telephone, tablet, a smart phone, or PDA) configured to communicate over a data network (such as a wireless or cellular data network) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6).

This clearly shows that the method is performed on a generic computer, which, since Alice, is not considered to be “significantly more.”
Applicant has also claimed a server. As made clear by ¶0087 of Applicant’s specification, this server may be a generic computer.
[0087] In various example embodiments, the lottery server 606 includes one or more processor(s). Such a processor functions to process instructions, and in particular, to operate in accordance with various methods described herein. For example, the processor may operate to enable the lottery server 606 to transmit data to (and receive data from) the lottery retailer terminal 602. More specifically, the processor of the lottery server 606 may enable the transmission of data representing a lottery ticket, as well as information defining one or more payout(s) associated with that lottery ticket to or by a specific one of the lottery retailer terminals 602 shown in the lottery network 600 of FIG. 6. Thus, the lottery server 606 may be implemented as a system controller, a dedicated hardware circuit, an appropriately and particularly programmed general-purpose 

Applicant has also claimed a network connection. As ¶0093 of Applicant’s specification makes plain, this network may be the internet or any other type of network (i.e., a generic network).
[0093] Generally, the communications network 604 of FIG. 6 includes one or more local and/or wide-area network(s) proprietary and/or public network(s) (e.g., the Internet) for facilitating two-way data communications between the retailer terminals 602 and the lottery server 606. The lottery server 606 may communicate with lottery retailer terminals 602 directly or indirectly, via a wired or wireless medium, such as via the Internet, via a local area network (LAN), via a wide area network (WAN), via an Ethernet, via a Token Ring, via a telephone line, via a cable line, via a radio channel, via an optical communications line, via a satellite communications link, or via any other appropriate communications system or combinations thereof. Any number and type of devices may be in communication with the lottery server 606, and communication between the lottery retailer terminals 602 and the lottery server 606 may be direct or indirect. A variety of communications protocols may be part of any such communications system, including, but not limited to: Ethernet (or IEEE 802.3), SAP, ATP, BluetoothTM, and TCP/IP.

Applicant recites a lottery terminal including a display device, a touch screen, a printer, and an optical scanning device.  As Applicant describes in the specification (see ¶0037, quoted above), the lottery terminal may be a generic computer. Display devices are part of a generic computer and are therefore conventional. (See Alice.) Use of touch screens, printers and optical scanners is well-known, conventional, and routine in the art. (See Kadlic, United States Patent Number 5,810,361, Col 5, 26-27; Good, United States Pre-Grant Publication 2003/0217329, ¶ 0036; and Collett, United States Pre-Grant Publication 2011/0136570, ¶ 0062 respectively) Furthermore, use of generic networks is conventional in the art. (See Walker et al., United States Pre-Grant Publication 2001/0007828, ¶ 30). The printing of lottery tickets on a substrate is also conventional in the art. (Keeseee, United States Patent Number 5,282,620, Col 1, 50-55.)
Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments, which require the printing of information on a substrate, involves a transformation of matter. This is not the case. Printing information on paper or other substrate does not transform the substrate. The paper, card, or other substrate remains the same substance.
It should be noted that printing information on a substrate does not transform the substrate in any way. This is unlike the invention in Deihr.  In Deihr, raw rubber (and probably other components) were placed in a mold. These components were heated, causing a chemical reaction to occur. This changed the physical and chemical properties of the components and improved the ability of the rubber to be used in certain applications such as tires.  (See “How Vulcanization Improves the Properties of Rubber”, Monroe Engineering, 7 Feb 19, https://monroeengineering.com/blog/how-vulcanization-improves-the-properties-of-rubber/.) As noted in the article, “As it’s shrunk, rubber hardens and becomes less vulnerable to deformation.” Furthermore, the articles states, “Rubber also becomes harder when vulcanized, which subsequently increases its tensile strength and reduces the risk of physical damage.” 
The Deihr invention was found to be patent-eligible because it was a way to improve this chemical process of vulcanization. Using Deihr’s invention, it was possible to transform the rubber (and other additives) into an improved form of vulcanized rubber. This is the transformation of matters discussed by the Court in Deihr and in subsequent cases.
As can readily be seen, no such transformation of matter is carried out in Applicant’s claimed invention. The substrate is no chemically, or even physically transformed – except that it 
Applicant has asked Examiner to cite a CAFC case that explains how the Court has clarified the law since 2019. One such case is Tenstreet, LLC v. Driveerreach, LLC (CAFC, 19 October 2021, https://cafc.uscourts.gov/opinions-orders/20-1101.opinion.10-19-2020_1671364.pdf.)  In that case, the Court said, “The test for patent-eligible subject matter is not whether the claims are advantageous over the previous method. Even if the ’575 patent provides advantages over manual collection of data, the patent claims no technological improvement beyond the use of a generic computer network.” As can readily be seen, the requirement is to provide a technological improvement to the prior art. Applicant’s invention provides no such technological improvement over the prior art.
For these reasons, the rejection under 35 USC §101 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799